[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2065

                       EDGAR SEPULVEDA,

                    Petitioner, Appellant,

                              v.

                        UNITED STATES,

                    Respondent, Appellee.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Shane Devine, Senior District Judge]

                            Before

                    Lynch, Circuit Judge,
               Bownes, Senior Circuit Judge,
                 and Lipez, Circuit Judge.

   Edgar Sepulveda on brief pro se.
   Paul M. Gagnon, United States Attorney, and Peter E. Papps,
Assistant U.S. Attorney, on Motion for Summary Disposition for
appellee.

June 16, 1999

          Per Curiam.  Having carefully reviewed the decision
below in light of the briefs and the record on appeal, we find
no prejudicial error nor abuse of discretion in the district
court's denial of appellant's motion to set aside an earlier
final judgment under Fed. R. Civ. P. 60(b)(6).
          Affirmed.  See Loc. R. 27.1.